                Case 2:21-cv-01069 Document 1-1 Filed 08/10/21 Page 1 of 26




 1                                                FILED
                                         2021 AUG 10 09:00 AM
 2                                           KING COUNTY
                                        SUPERIOR COURT CLERK
 3                                              E-FILED
                                        CASE #: 21-2-09847-5 SEA
 4

 5

 6

 7                      SUPERIOR COURT FOR THE STATE OF WASHINGTON
                                    FOR COUNTY OF KING
 8
      RAE HANSEN,
 9                                                     NO. 21-2-09847-5 SEA
                           Plaintiff;
10                 v.
11                                                     AMENDED COMPLAINT FOR
      STANTEC CONSULTING SERVICES                      DAMAGES
12    INC,
13                         Defendant.
14                                                     JURY TRIAL DEMANDED

15

16          COMES NOW Plaintiff RAE HANSEN, by and through her attorney of record,
17
     CHRISTOPHER J. STOCKWELL of STOCKWELL LAW FIRM PLLC, and hereby allege as
18
     follows:
19
                                           I.     PARTIES
20
     1.1    Plaintiff Rae Hansen (hereinafter “Ms. Hansen” or “Plaintiff”) is now and, at all times
21

22   material hereto, was a resident of King County, Washington.

23          1.2     Defendant Stantec Consulting Services Inc (hereinafter “Stantec” or
24   “Defendant”) at all times material hereto has been a foreign profit corporation doing business
25
     in King County, Washington.
26
     //


     COMPLAINT FOR DAMAGES – 1                                     Stockwell Law Firm PLLC
                                                                600 Stewart Street Suites 300 & 400
                                                                      Seattle, WA 98101-1257
                                                                           (206) 323-0580
               Case 2:21-cv-01069 Document 1-1 Filed 08/10/21 Page 2 of 26



                                  II.     JURISDICTION & VENUE
 1

 2          2.1     The acts alleged herein occurred primarily in King County, Washington.

 3          2.2     As a court of general jurisdiction, Plaintiff claims the superior court has

 4   personal and subject matter jurisdiction over the parties and claims alleged pursuant to RCW
 5
     § 2.08.010. Pursuant to § 4.12.025(3) and/or pursuant to any other applicable jurisdictional
 6
     authority Plaintiff claims that jurisdiction is proper in the Superior Court for the State of
 7
     Washington for County of King. Plaintiff also claims jurisdiction is proper in Seattle Case
 8
     Assignment Area pursuant to LCR 82(e).
 9

10   2.4    Plaintiff has made arrangements to email complaint, summons, and other related

11   initiating documents to Defendant’s attorney, per agreement between Plaintiff’s and
12   Defendant’s attorneys.
13
                                   III.    NATURE OF EMPLOYER
14
            3.1     Defendant was, at all relevant times, engaged in trade and commerce in King
15
     County, Washington, and fits the definition of employer per RCW § 51.08.070.
16

17                                            IV.     FACTS

18          4.1     In July 2019, Ms. Hansen was hired as an at will employee. She reported to

19   the Business Lead, Brian Norris. Mr. Norris told Ms. Hansen not to worry about Associate
20   status, because Stantec could easily change it later, and that her pay would be where she
21
     wanted at the end of the year with the yearly salary increase and bonus.
22
            4.2     In September 2019, Ms. Hansen was notified of a reporting change from Mr.
23
     Norris to Richard Patterson, who reports to Jeff Brickner, who reports to Mr. Norris. Reza
24

25   Sehhati, Structural Lead, also reports to Mr. Patterson in the Bellevue Transportation Office.

26



     COMPLAINT FOR DAMAGES – 2                                        Stockwell Law Firm PLLC
                                                                   600 Stewart Street Suites 300 & 400
                                                                         Seattle, WA 98101-1257
                                                                              (206) 323-0580
               Case 2:21-cv-01069 Document 1-1 Filed 08/10/21 Page 3 of 26



            4.3     In October 2019, during performance evaluations, several women who report
 1

 2   to Ms. Hansen complained that Mr. Sehhati and Mr. Patterson are very dismissive towards

 3   them. Ms. Hansen had several conversations with Mr. Patterson, but he did not see it that way

 4   and told Ms. Hansen it was a miscommunication issue and that he would talk to Reza but that
 5
     the women are being “overly sensitive.” Female staff continued to report more incidents to
 6
     Ms. Hansen.
 7
            4.4     In November 2019, Ms. Hansen notified Mr. Norris that her supervisor, Mr.
 8
     Patterson, was not supportive of the women in their group. A triggering event happened for
 9

10   Ms. Hansen when Mr. Sehhati came in to her office, stood over her, and raised his voice at

11   her the day after she had asked him to be sure to keep employee interviews confidential. He
12   accused Ms. Hansen of lying the previous day and told her that she was not following the
13
     Code of Conduct because such direction should come from his supervisor. Mr. Patterson told
14
     Ms. Hansen afterward that it was a miscommunication issue and that she needed to be “more
15
     sensitive towards Reza.” Ms. Hansen first notified Mr. Patterson of this outburst, waited for
16

17   his response, then notified Mr. Patterson’s supervisor of the hostile environment and Mr.

18   Sehhati’s behavior towards her. Mr. Norris, in turn, notified Ms. Hansen that he had elevated

19   her complaint to HR. Mr. Norris and Ms. Hansen had a phone conversation about it on
20   December 3, 2019.
21
            4.5     During December 2019, Ms. Hansen received no contact, update, or
22
     questioning by HR.
23
            4.6     On January 7, 2020, Ms. Hansen asked the HR person, Eunice, what the status
24

25   was. Ms. Hansen was told that the investigation had not started. On February 5, 2020, Ms.

26   Hansen was informed by Eunice that the investigation was shifting from Eunice to Ashley



     COMPLAINT FOR DAMAGES – 3                                     Stockwell Law Firm PLLC
                                                                600 Stewart Street Suites 300 & 400
                                                                      Seattle, WA 98101-1257
                                                                           (206) 323-0580
                 Case 2:21-cv-01069 Document 1-1 Filed 08/10/21 Page 4 of 26



     McKinlay in British Columbia, who would be investigating the complaint made in November.
 1

 2   In January, Mr. Patterson was changed from reporting to Mr. Brickner to reporting to Tina

 3   Moschetti.

 4           4.7     In mid-February 2020, Ms. Hansen was told the investigation was complete. A
 5
     meeting with Mr. Sehhati, Mr. Patterson, Ms. McKinlay, and Ms. Hansen was held on
 6
     February 18, 2020 in the Bellevue Office.
 7
             4.8     During the February 18 meeting, Mr. Sehhati was told that his behavior was
 8
     not appropriate. Mr. Patterson’s responsibilities as Mr. Sehhati’s manager were not
 9

10   discussed. Mr. Sehhati left, while Mr. Patterson and Ms. McKinlay remained to talk about the

11   culture. Ms. Hansen was not privy to any actions taken by Stantec in relation to Mr. Sehhati
12   or Mr. Patterson. Ms. Hansen asked that Mr. Patterson leave so she could talk with Ms.
13
     McKinlay, the HR representative, privately. Ms. Hansen told Ms. McKinlay that there is a
14
     culture of Hostile Work Environment towards the women in the Transportation office, and
15
     that Mr. Patterson is party to it.
16

17           4.9     They talked about it for a bit. Ms. Hansen directed Ms. McKinlay to three

18   other women to talk to. Their meeting ended. Ms. Hansen could see from her office that Ms.

19   McKinlay and Mr. Patterson left the building together. When Mr. Patterson came back, he
20   came straight to Ms. Hansen’s office. He told her, he did not like what he’d heard. That is,
21
     that Ms. Hansen had told HR they have a Hostile Work Environment. It’s clear that the HR
22
     representative must have told Mr. Patterson what Ms. Hansen had said during the one-on-one
23
     with her.
24

25           4.10    During March and April 2020, the Hostile Work Environment incidents

26   continued for Ms. Hansen and the other women. For example, Brian Chase had missed a



     COMPLAINT FOR DAMAGES – 4                                     Stockwell Law Firm PLLC
                                                                600 Stewart Street Suites 300 & 400
                                                                      Seattle, WA 98101-1257
                                                                           (206) 323-0580
               Case 2:21-cv-01069 Document 1-1 Filed 08/10/21 Page 5 of 26



     deadline for Kali Dickerson’s project. When she tried to get his deliverables, he told her that
 1

 2   he was too busy, and that she would have to wait. In March, Mr. Patterson told Mr. Sehhati to

 3   give the Bellevue Office team update and introduce new employees on the team when Ms.

 4   Hansen was there to do so. All of these events were reported to Mr. Patterson. He did not
 5
     take any action. His response was the women should be less sensitive, and assume good
 6
     intent. During April, Ms. Hansen asked Ms. McKinlay, after another meeting, how the hostile
 7
     work environment investigation was going, as none of the women had been interviewed to the
 8
     best of her knowledge at that time. She told Ms. Hansen that she had been too busy with
 9

10   COVID and staff separations. Ms. Hansen asked that maybe at a minimum their group could

11   have a virtual Unconscious Bias training session. She said that was a good idea and she
12   would look into it.
13
            4.11    Also in March 2020, eight women and five men worked in the Bellevue
14
     Transportation Group. Many women expressed frustration with the lack of support and
15
     hostile environment to Ms. Hansen who elevated issues to HR, Mr. Patterson and Stantec
16

17   Leadership. Ultimately, two women were laid off in spring 2020, one replaced by a man, and

18   six left the company, leaving no remaining women in the group a year later. Of the six men in

19   the group, one was laid off and five remained a year later.
20          4.12    In May 2020, Ms. Hansen’s complaints to Mr. Patterson’s supervisor, Ms.
21
     Moschetti, continued. Ms. Hansen was promoted to a Transportation Business Center
22
     Practice Lead (“BCPL”) effective June 1, 2020 to be same title and responsibilities as Mr.
23
     Patterson, reporting to Ms. Moschetti. Ms. Hansen received no salary increase, though Mr.
24

25   Patterson made approximately 25% more than Ms. Hansen. Ms. Hansen pointed this out to

26   Ms. Moschetti, and she said she would look into it. On June 11, 2020, Ms. Moschetti called



     COMPLAINT FOR DAMAGES – 5                                        Stockwell Law Firm PLLC
                                                                   600 Stewart Street Suites 300 & 400
                                                                         Seattle, WA 98101-1257
                                                                              (206) 323-0580
               Case 2:21-cv-01069 Document 1-1 Filed 08/10/21 Page 6 of 26



     to tell Ms. Hansen that her officer level is changing to Senior Associate. Ms. Hansen told her
 1

 2   that it should be the same as Mr. Patterson (Principal), but since the change was already

 3   approved by Leadership, Ms. Moschetti wouldn’t entertain a change to a level equal to Mr.

 4   Patterson. Ms. Moschetti also informed Ms. Hansen that HR had studied her request for
 5
     parity, and there was no pay inequity. Ms. Moschetti also informed Ms. Hansen that she falls
 6
     in the range for her level. Ms. Hansen found out later that Mr. Patterson was upgraded to a
 7
     Senior Principal.
 8
            4.13    In early June 2020, Ms. Hansen went to the Regional Lead, Sheina Hughes.
 9

10   Ms. Hansen discussed with Ms. Hughes the inequity in roles; Mr. Patterson and Ms. Hansen

11   have the same job description, equal responsibility and expectations, but Mr. Patterson is so
12   focused on WSDOT Design Build projects that Ms. Hansen felt she was shouldering the load
13
     and covering for him. Ms. Hughes told Ms. Hansen that Mr. Patterson would be brought into
14
     line, and that leadership is aware of his behavior. On June 19, 2020, Ms. Hughes notified Ms.
15
     Hansen that Stantec was not offering facilitated Unconscious Bias Training.
16

17          4.14    In July 2020, there was more of the same behavior towards female staff, to

18   include Ms. Hansen, with no action by Stantec. Mr. Patterson and Jim McPherson met with

19   two city officials at a project site without including or informing their field construction
20   manager, Jadene Kearney. Ms. Hansen requested adding a female structural engineer to a
21
     project team, which was declined by Mr. Patterson so that a male could be assigned. Mr.
22
     Patterson and Mr. Sehhati sought to find work for the male structural engineer and not the
23
     female. During a project audit, Mr. Patterson called out Ms. Hansen for not completing
24

25   required pre- qualifications in front of staff and outside auditors when it was not her assigned

26   work or responsibility. In August 2020, a big project was advertised for bid. Ms. Hansen was



     COMPLAINT FOR DAMAGES – 6                                        Stockwell Law Firm PLLC
                                                                   600 Stewart Street Suites 300 & 400
                                                                         Seattle, WA 98101-1257
                                                                              (206) 323-0580
               Case 2:21-cv-01069 Document 1-1 Filed 08/10/21 Page 7 of 26



     the Project Manager (“PM”), and Mr. Patterson was the Design Manager (“DM”). Mr.
 1

 2   Patterson consistently undermined Ms. Hansen with their client by talking to their PM without

 3   her, taking over PM responsibilities, belittling Ms. Hansen’s work in front of the client and

 4   the Stantec subcontractors. This continued into September and October.
 5
            4.15    On or around September 10, 2020. Ms. Hansen told Ms. Moschetti that the
 6
     hostile work environment was horrible, and that she wanted separation from Mr. Patterson.
 7
     Ms. Hansen was tired of covering for him, and tired of the way he treated her one-on-one and
 8
     with others. Ms. Hansen was contemplating leaving the firm. Ms. Moschetti did not have
 9

10   any solutions, and she stated she “…knows that Richard is disrespectful towards you and the

11   women.” Ms. Hansen told Ms. Moschetti that she would take the rest of the month off, so
12   Ms. Moschetti could have time to come up with some options for separation from directly
13
     working with Mr. Patterson. Ms. Hansen also indicated that she was willing to relocate. Ms.
14
     Moschetti agreed to that plan.
15
            4.16    By October 8, 2020, Ms. Moschetti had not provided any options to Ms.
16

17   Hansen.

18          4.17    On or around October 30, 2020, Ms. Hansen sent Ms. Moschetti multiple

19   emails documenting Mr. Patterson’s recent behavior. Ms. Hansen told her that it would be
20   better if she was not on the project with Mr. Patterson anymore.
21
            4.18    On or around November 3, 2020, Ms. Moschetti named a replacement
22
     Commercial Manager on the project. Ms. Moschetti acknowledged all Ms. Hansen’s emails,
23
     responding that, she had forwarded them to HR. Ms. McKinlay, the HR Representative,
24

25   scheduled a meeting with Ms. Hansen that afternoon. There were no questions about the

26



     COMPLAINT FOR DAMAGES – 7                                      Stockwell Law Firm PLLC
                                                                 600 Stewart Street Suites 300 & 400
                                                                        Seattle, WA 98101-1257
                                                                             (206) 323-0580
               Case 2:21-cv-01069 Document 1-1 Filed 08/10/21 Page 8 of 26



     events Ms. Hansen had written up; it was more about what Ms. Hansen wanted to do, how she
 1

 2   was feeling, and why there was not pay inequity.

 3          4.19    On or around November 10, 2020, Ms. Hansen called Mr. Patterson to see if he

 4   wanted to name a Deputy on the Fish Passage project. Mr. Patterson told Ms. Hansen that he
 5
     wasn’t going to need one, and that he was expecting that Ms. Hansen would fill in for him, as
 6
     he did not plan to work fulltime on the project. That was the first Ms. Hansen had heard of
 7
     that plan. Mr. Patterson wondered why Ms. Moschetti had assigned a Commercial Manager
 8
     to the project. Ms. Hansen explained that it was a lesson learned from another project, and
 9

10   the decision was made by the risk management team. Ms. Hansen told Mr. Patterson that it

11   would be better. Ms. Hansen sent a summary to Ms. Moschetti and let her know it was not
12   her place to explain the situation to Mr. Patterson. Ms. Moschetti agreed, but to the best of
13
     Ms. Hansen’s knowledge never talked to him.
14
            4.20    As far as Ms. Hansen knows, there has been no discussion with Mr. Patterson
15
     about the Hostile Work Environment that he cultivates. Ms. Hansen’s official complaint to
16

17   Mr. Patterson’s supervisor was in November 2019; her complaint to HR was on Feb 18, 2020.

18   Ms. Hansen’s pay parity complaint to her supervisor at time of promotion was in late May and

19   again in September on behalf of many of the women, including Ms. Hansen, in the Bellevue
20   Transportation group. Ms. Hansen still made approximately 25% less than Mr. Patterson and
21
     was still subjected to belittling, demeaning, and undermining behavior at the time of her
22
     departure from Stantec. Some of the men working for Mr. Patterson also openly delivered
23
     work late as required in Ms. Hansen’s and another female’s projects, saying they were too
24

25   busy or they had other priorities. Also, they were dismissive towards the women in the group,

26   and refused work or team assignments initiated by the women.



     COMPLAINT FOR DAMAGES – 8                                      Stockwell Law Firm PLLC
                                                                 600 Stewart Street Suites 300 & 400
                                                                       Seattle, WA 98101-1257
                                                                            (206) 323-0580
               Case 2:21-cv-01069 Document 1-1 Filed 08/10/21 Page 9 of 26



             4.21   On December 8, 2020, Ms. Hansen had a Performance Review with her
 1

 2   supervisor, Ms. Moschetti. Ms. Moschetti used the job description for a BCPL for the basis

 3   of the review. During that review, there was no recognition of Ms. Hansen’s request in

 4   September/October 2020 to have separation between Ms. Hansen and Mr. Patterson. Ms.
 5
     Hansen’s supervisor wanted her to improve her collaboration with Mr. Patterson immediately.
 6
     She wanted Ms. Hansen to work directly for Mr. Patterson as his Deputy on a named major
 7
     project. Her expectation was that Ms. Hansen address and resolve the internal issues with Mr.
 8
     Patterson. In a second conversation with Ms. Hansen, Ms. Moschetti expressed that the
 9

10   situation should be resolved in two more months, or other alternatives should be considered.

11   This forced collaboration was not reasonable considering the complaints that Ms. Hansen had
12   made.
13
             4.22   When Ms. Hansen asked about 2021 planned compensation, Ms. Moschetti
14
     explained that none of Ms. Hansen’s Business Center Leadership team were approved for
15
     increases due to lack of project revenues in 2020. Ms. Moschetti again explained that she’d
16

17   asked HR in June to do a parity review of the compensation for all peers in Ms. Hansen’s

18   class. Of the 48 in the review, Ms. Hansen was approximately in the middle (number 25).

19   This probably did not take into account Ms. Hansen’s thirty-six-years of experience, or the
20   fact that her salary was still approximately 75% of Mr. Patterson’s, and they all have the same
21
     Job Description. Also, two other men in Ms. Hansen’s office that had less responsibility, had
22
     a higher 2020 compensation than Ms. Hansen, and both received an increase in salary for
23
     2021. Ms. Hansen suffered lack of equal pay and suffered a lack of title parity for an
24

25   extended period of time, as well as hostile work environment sex discrimination, and

26



     COMPLAINT FOR DAMAGES – 9                                      Stockwell Law Firm PLLC
                                                                 600 Stewart Street Suites 300 & 400
                                                                       Seattle, WA 98101-1257
                                                                            (206) 323-0580
               Case 2:21-cv-01069 Document 1-1 Filed 08/10/21 Page 10 of 26



     retaliation on the basis of her sex and/or statutorily protected activity of complaining about
 1

 2   pay and title inequity as a result of Stantec’s actions.

 3           4.23     To the best of Ms. Hansen’s knowledge, of her sixty-nine BCPL peers at

 4   Stantec, only six were women. Four had titles below a Principal, including Ms. Hansen. Of
 5
     the sixty-three men, only six had titles below a Principal. In addition, Ms. Hansen’s
 6
     supervisor requested that Ms. Hansen not submit her performance review comments without
 7
     discussing with Ms. Moschetti first, within a short deadline. Because there was little time to
 8
     make any substantive comments, this appeared to be an attempt to push Ms. Hansen into a
 9

10   position where it looks as though she accepted the pay inequity, as well as the expectation for

11   her to resolve her expressed concerns and collaborate directly with Mr. Patterson and accept
12   working in a hostile environment that was first reported a substantial time prior.
13
             4.24     On or around January 19, 2021 Stantec offered to release Ms. Hansen with
14
     severance in exchange for a release statement. On January 29, 2021, Ms. Hansen was notified
15
     that, effective immediately, she was to be demoted back to her original position as hired in
16

17   2019 and that she would not receive a yearly bonus. She believes the demotion was

18   retaliatory for declining the terms of severance, reporting a hostile work environment, asking

19   for pay and title parity, asking for parity for the women in her group, and regularly providing
20   examples of hostile incidents for over one year.
21
             4.25     As the result of Defendant’s actions, Ms. Hansen was constructively
22
     discharged, and her last day at Stantec was on or around February 17, 2021.
23
                     V.        RETALIATORY DISCHARGE PER RCW § 49.60.210
24

25           5.1      Plaintiff re-alleges Paragraphs 1.1 through 4.25 and incorporates them herein

26   as if set forth in full



     COMPLAINT FOR DAMAGES – 10                                      Stockwell Law Firm PLLC
                                                                  600 Stewart Street Suites 300 & 400
                                                                        Seattle, WA 98101-1257
                                                                             (206) 323-0580
               Case 2:21-cv-01069 Document 1-1 Filed 08/10/21 Page 11 of 26



             5.2     The actions of Stantec constitute the commission of this statutory cause. The
 1

 2   statute states in relevant part:

 3           (1) It is an unfair practice for any employer, employment agency, labor union,
             or other person to discharge, expel, or otherwise discriminate against any person
 4           because he or she has opposed any practices forbidden by this chapter, or
             because he or she has filed a charge, testified, or assisted in any proceeding under
 5
             this chapter.
 6
     RCW § 49.60.210.
 7
             5.3     To establish a prima facie case for retaliatory discharge, a plaintiff must
 8   establish:
 9           In order to establish a prima facie case of retaliatory discharge, Kahn must show
10           that she was engaged in a statutorily protected activity, that Salerno discharged
             her or took some other adverse employment action against her, and that
11           retaliation was a substantial factor behind the adverse action. Delahunty v.
             Cahoon, 66 Wash.App. 829, 840–41, 832 P.2d 1378 (1992) (citing Allison v.
12           Housing Auth., 118 Wash.2d 79, 95, 821 P.2d 34 (1991).
13   Kahn v. Salerno, 90 Wn. App. 110, 128–29, 951 P.2d 321, 331 (1998). [internal page number
     omitted].
14

15         5.4    The retaliation discharge claim should proceed with the burden shifting
     framework. See Alawi v. Sprint Nextel Corp., 544 F. Supp. 2d 1171, 1176 (W.D. Wash. 2008).
16
             Once a prima facie case is demonstrated, the burden shifts to Sprint to articulate
17           a legitimate, nondiscriminatory reason for not hiring Ms. Alawi. See McDonnell
             Douglas, 411 U.S. at 802, 93 S.Ct. 1817; Chuang v. Univ. of California Davis,
18
             Bd. of Trustees, 225 F.3d 1115, 1123–24 (9th Cir.2000). The burden then shifts
19           back to Ms. Alawi to show that Sprint's stated reasons for rejecting her
             application were a pretext for discrimination. See McDonnell Douglas, 411 U.S.
20           at 804, 93 S.Ct. 1817. Ms. Alawi need only raise a genuine issue of material fact
             to survive summary judgment, and she need not produce additional evidence of
21           discrimination. Id.
22   Id. at 1177.
23
             5.6     Ms. Hansen repeatedly informed others of a hostile environment. She
24
     informed numerous people over an extended period of time about this hostile environment,
25
     which is made clear in the facts section of this Complaint.
26



     COMPLAINT FOR DAMAGES – 11                                       Stockwell Law Firm PLLC
                                                                   600 Stewart Street Suites 300 & 400
                                                                          Seattle, WA 98101-1257
                                                                               (206) 323-0580
                Case 2:21-cv-01069 Document 1-1 Filed 08/10/21 Page 12 of 26



             5.7      We believe, based on the above authority and arguments that this is properly
 1

 2   pled claim, for which this Court can grant relief.

 3                           VI.    RETALIATION PER RCW § 49.60.210

 4           6.1      Plaintiff re-alleges Paragraphs 1.1 through 5.7 and incorporates them herein as
 5
     if set forth in full.
 6
             6.2      Based on the facts and evidence at present, it appears that Ms. Hansen was
 7
     illegally retaliated against. The RCW states in relevant part:
 8
             It is an unfair practice for any employer, employment agency, labor union, or
 9
             other person to discharge, expel, or otherwise discriminate against any person
10           because he or she has opposed any practices forbidden by this chapter, or
             because he or she has filed a charge, testified, or assisted in any proceeding under
11           this chapter.
12   RCW § 49.60.210(1).
13
              6.3    Washington’s case law gives quite a bit of information defining how a
14   retaliation claim is proven:

15           To make out a prima facie case of retaliation, Milligan must show that (1) he
             engaged in a statutorily protected activity, (2) DSHS took adverse employment
16           action against him, and (3) there is a causal link between the activity and adverse
17           action.

18   Milligan v. Thompson, 110 Wn. App. 628, 638, 42 P.3d 418, 424 (2002).

19           6.4      The employer then has a burden to produce a legitimate non-discriminatory

20   reason (“LNDR”) for the adverse employment action:
21
             First, the employee must make out a prima facie case of retaliation. Milligan v.
22           Thompson, 110 Wash.App. 628, 638, 42 P.3d 418 (2002). This establishes a
             rebuttable presumption of discrimination. The evidentiary burden then shifts to
23           the employer to produce admissible evidence of a legitimate, nondiscriminatory,
             nonretaliatory reason for the discharge. Grimwood v. Univ. of Puget Sound, Inc.,
24           110 Wash.2d 355, 363–64, 753 P.2d 517 (1988). Significantly, this is merely a
             burden of production, not a burden of persuasion. Id. at 364, 753 P.2d 517. If
25
             the employer fails to meet this burden, then the employee is entitled to an order
26           establishing liability as a matter of law.



     COMPLAINT FOR DAMAGES – 12                                       Stockwell Law Firm PLLC
                                                                   600 Stewart Street Suites 300 & 400
                                                                          Seattle, WA 98101-1257
                                                                               (206) 323-0580
                Case 2:21-cv-01069 Document 1-1 Filed 08/10/21 Page 13 of 26



            If the employer does provide a LNDR, the employee must rebut that reason as
 1          pretext for the underlying retaliation:
 2
            The burden then shifts back to the employee to show that the employer's reason
 3          is pretext. Estevez, 129 Wash.App. at 798, 120 P.3d 579; Scrivener, 181
            Wash.2d at 446, 334 P.3d 541. Once “the record contains reasonable but
 4          competing inferences of both discrimination and nondiscrimination, ‘it is the
            jury's task to choose between such inferences.
 5
     Boyd v. State, Dep't of Soc. & Health Servs., 187 Wn. App. 1, 12, 349 P.3d 864, 869 (2015)
 6
     [quotations omitted].
 7
            6.5     In addition, disposing of a retaliation case on summary judgment, where the
 8
     employer knows of the employee’s statutorily protected activity is not an option for the
 9
     defense:
10

11          Because employers rarely will reveal they are motivated by retaliation, plaintiffs
            ordinarily must resort to circumstantial evidence to demonstrate retaliatory
12          purpose.’ ” Proximity in time between the protected activity and the discharge,
            as well as satisfactory work performance and evaluations before the discharge,
13          are both factors suggesting retaliation. And if an employee establishes that he
            or she participated in statutorily protected opposition activity, the employer
14
            knew about the opposition activity, and the employee was then discharged, a
15          rebuttable presumption of retaliation arises that precludes summary dismissal of
            the case
16
     Currier v. Northland Servs., Inc., 182 Wn. App. 733, 746–47, 332 P.3d 1006, 1013 (2014).
17   [footnotes omitted].
18
            6.6     Here, each element Ms. Hansen’s retaliation claim is easily provable, and
19
     written discovery, specifically communications of the relevant personnel over the relevant
20
     time period, and deposition testimony from those people will only strengthen this claim.
21
     Establishing that Ms. Hansen engaged in the statutorily protected activity of making
22

23   complaint(s) with HR about pay and title disparity, as well as a hostile work environment will

24   be provable on the face of those documents that Plaintiff will be entitled to and/or deposition

25   testimony; it will also be easy to establish that Stantec took adverse employment action
26
     against Ms. Hansen in the form of willfully ignoring her HR complaints for extended periods


     COMPLAINT FOR DAMAGES – 13                                     Stockwell Law Firm PLLC
                                                                 600 Stewart Street Suites 300 & 400
                                                                       Seattle, WA 98101-1257
                                                                            (206) 323-0580
                Case 2:21-cv-01069 Document 1-1 Filed 08/10/21 Page 14 of 26



     of time, and failing to rectify those situation(s), as well as continuing to pay her less at a lesser
 1

 2   title than her male counterpart(s), and demoting Ms. Hansen on January 29, 2021. Finally,

 3   Plaintiff’s counsel believes there is a causal link between the activity and the adverse

 4   employment action, and a jury will decide if Ms. Hansen can establish her burden of proof
 5
     here. However, deposition testimony of the relevant Stantec personnel, as well as discovery
 6
     of documents such as relevant emails will likely show that causal link.
 7
             6.7       We believe, based on the above authority and arguments that this is a properly
 8
     pled claim, for which this Court can grant relief.
 9

10   //
                VII.     SEX DISCRIMINATION, HOSTILE WORK ENVIRONMENT PER
11                                      RCW § 49.60.
12           7.1       Plaintiff re-alleges Paragraphs 1.1 through 6.7 and incorporates them herein as
13
     if set forth in full.
14
            7.2     The actions of Stantec and its vicariously liable agents constitute illegal sex
15   discrimination under Washington Law Against Discrimination (“WLAD”).
16           7.3       Pursuant to RCW § 49.60.030(1)(a):
17
             The right to be free from discrimination because of race, creed, color, national
18           origin, sex, honorably discharged veteran or military status, sexual orientation,
             or the presence of any sensory, mental, or physical disability or the use of a
19           trained dog guide or service animal by a person with a disability is recognized
             as and declared to be a civil right. This right shall include, but not be limited to
20           … The right to obtain and hold employment without discrimination.
21
             7.4       Pursuant to RCW § 49.60.030(2):
22
             Any person deeming himself or herself injured by any act in violation of this
23           chapter shall have a civil action in a court of competent jurisdiction to enjoin
             further violations, or to recover the actual damages sustained by the person, or
24           both, together with the cost of suit including reasonable attorneys' fees or any
25           other appropriate remedy authorized by this chapter or the United States Civil
             Rights Act of 1964 as amended.
26
             7.5       Pursuant to RCW § 49.60.180:

     COMPLAINT FOR DAMAGES – 14                                        Stockwell Law Firm PLLC
                                                                    600 Stewart Street Suites 300 & 400
                                                                          Seattle, WA 98101-1257
                                                                               (206) 323-0580
              Case 2:21-cv-01069 Document 1-1 Filed 08/10/21 Page 15 of 26




 1          It is an unfair practice for any employer … To discriminate against any person
 2          in compensation or in other terms or conditions of employment because of age,
            sex, marital status, sexual orientation, race, creed, color, national origin,
 3          honorably discharged veteran or military status, or the presence of any sensory,
            mental, or physical disability.
 4
            7.6     Washington State courts advise that, “Washington's law against discrimination
 5

 6   is liberally construed to deter and eradicate discrimination. Blaney v. Int'l Ass'n of Machinists

 7   & Aerospace Workers, Dist. No. 160, 151 Wash.2d 203, 214, 87 P.3d 757 (2004).” Burchfiel

 8   v. Boeing Corp., 149 Wn. App. 468, 494, 205 P.3d 145, 158 (2009). In order for a plaintiff to
 9
     make a prima facie showing of employment discrimination alleging disparate treatment under
10
     Washington’s Law Against Discrimination, he must prove four elements:
11

12          (1) [T]he employee is a member of a protected class, (2) the employee is
            qualified for the employment position or performing substantially equal work,
13          (3) the employee suffered an adverse employment action, and (4) similarly
14          situated employees not in plaintiff's protected class received more favorable
            treatment.
15
     Matson v. United Parcel Serv., Inc., 872 F. Supp. 2d 1131, 1145 (W.D. Wash. 2012).
16
            7.7     Additionally, the Supreme Court of the United States has long recognized sex-
17

18   based stereotypes, and related adverse employment decisions as a valid basis for disparate

19   treatment claims under Title VII. See Price Waterhouse v. Hopkins, 490 U.S. 228, 251, 109

20   S. Ct. 1775, 1791, 104 L. Ed. 2d 268 (1989); inter alia.
21
            7.8     The defendant does then have the opportunity to proffer a LNDR to explain
22
     their adverse employment action(s):
23
            If … [Plaintiff] makes this prima facie showing, he must also show that the …
24          [Defendant’s] legitimate reasons for its actions were pretextual.
25   Marin v. King Cty., 194 Wn. App. 795, 811, 378 P.3d 203, 213 (2016), review denied sub nom.
26   Marin v. King Cty., WA., 186 Wn.2d 1028, 385 P.3d 124 (2016).



     COMPLAINT FOR DAMAGES – 15                                      Stockwell Law Firm PLLC
                                                                  600 Stewart Street Suites 300 & 400
                                                                        Seattle, WA 98101-1257
                                                                             (206) 323-0580
              Case 2:21-cv-01069 Document 1-1 Filed 08/10/21 Page 16 of 26



            7.9     Both Title VII, and Washington’s Law Against Discrimination (“WLAD”).
 1

 2   RCW § 49.60.030(1) cover illegal sex discrimination, and RCW § 49.60.030(2) lays out that

 3   an aggrieved person has a civil remedy at law for damages, to include attorney’s fees in a

 4   court of competent jurisdiction.
 5
            7.10    In Washington State, there are two recognized claims for sexual harassment in
 6
     the workplace, quid pro quo, and hostile work environment. The standard to prove a prima
 7
     facie case of hostile work environment is:
 8
            (1) The harassment was unwelcome, (2) the harassment was because of sex, (3)
 9
            the harassment affected the terms and conditions of employment, and (4) the
10          harassment is imputable to the employer. Glasgow v. Ga–Pac. Corp., 103
            Wash.2d 401, 406–07, 693 P.2d 708 (1985). The third element requires that the
11          harassment be “sufficiently pervasive so as to alter the conditions of
            employment and create an abusive working environment[,] ... to be determined
12          with regard to the totality of the circumstances.” Glasgow, 103 Wash.2d at 406–
            07, 693 P.2d 708.
13

14   Antonius v. King Cty., 153 Wn.2d 256, 261, 103 P.3d 729, 732 (2004).

15          7.11    The longstanding unchecked incidents of hostile work environment that Ms.
16   Hansen and other females have suffered at Stantec is indicative of a toxic gender-biased work
17
     environment. Ms. Hansen is a member of a protected class, female; She is qualified for the
18
     employment position she held, and was performing substantially equal work to males who
19
     earned more money. Ms. Hansen suffered adverse employment actions because of both the
20

21   toxic masculinity and gender-biased culture at Stantec, as well as willful ignorance to her

22   complaints of hostile work environment and refusal of Stantec to correct her pay and title

23   disparity. Two men with less responsibility actually had higher compensation in 2020 than
24   did Ms. Hansen.
25
            7.12    The harassment she has suffered from is unwanted; it is obviously because of
26
     her sex; it was sufficiently pervasive enough to alter the conditions of her employment and

     COMPLAINT FOR DAMAGES – 16                                     Stockwell Law Firm PLLC
                                                                 600 Stewart Street Suites 300 & 400
                                                                       Seattle, WA 98101-1257
                                                                            (206) 323-0580
               Case 2:21-cv-01069 Document 1-1 Filed 08/10/21 Page 17 of 26



     create an abusive working environment. And, this harassment is directly imputable to her
 1

 2   employer Stantec, who is vicariously liable for the actions of its employees, superior,

 3   subordinate, or in an equal position to Ms. Hansen, through the doctrine of Respondeat

 4   Superior. As these actions indeed occurred within the scope of the bad actors’ employment.
 5
     Ms. Hansen will be able to establish each element of her prima facie case on this claim, and
 6
     any alleged legitimate non-discriminatory reason proffered by Stantec will not be believable.
 7
             7.13     We believe, based on the above authority and arguments that these are properly
 8
     pled claims, for which this Court can grant relief.
 9

10             VIII. DISCRIMINATION AND GENERAL VIOLATIONS PER THE
                    WASHINGTON EQUAL PAY AND OPPORTUNITIES ACT
11
             8.1      Plaintiff re-alleges Paragraphs 1.1 through 7.13 and incorporates them herein
12
     as is set forth in full.
13

14           8.2      Stantec violated the Washington’s Equal Pay and Opportunities Act (“WEPA”)

15   when it hired and maintained Ms. Hansen in an equal position as male(s), while paying her
16   approximately 25% less than at least one male with equal responsibilities. Plaintiff also
17
     alleges that her compensation was less than two males with less responsibility.
18
             8.3      In Washington State:
19
             (1) Any employer in this state who discriminates in any way in providing
20           compensation based on gender between similarly employed employees of the
21           employer is guilty of a misdemeanor. If any employee receives less
             compensation because of discrimination on account of gender in violation of this
22           section, that employee is entitled to the remedies in RCW 49.58.060 and
             49.58.070. In such action, however, the employer shall be credited with any
23           compensation which has been paid to the employee upon account.
24           (2) For purposes of this section, employees are similarly employed if the
25           individuals work for the same employer, the performance of the job requires
             similar skill, effort, and responsibility, and the jobs are performed under similar
26           working conditions. Job titles alone are not determinative of whether employees
             are similarly employed.

     COMPLAINT FOR DAMAGES – 17                                       Stockwell Law Firm PLLC
                                                                   600 Stewart Street Suites 300 & 400
                                                                         Seattle, WA 98101-1257
                                                                              (206) 323-0580
              Case 2:21-cv-01069 Document 1-1 Filed 08/10/21 Page 18 of 26




 1   RCW §49.58.020(1) & (2).
 2
            8.4     In addition:
 3
            The legislature finds that equality of opportunity for advancement is key to
 4          reducing income disparities based on gender. The legislature further finds that
            using gender as a factor in advancement contributes to pay inequity.
 5

 6          An employer may not, on the basis of gender, limit or deprive an employee of
            career advancement opportunities that would otherwise be available…
 7
            If it is determined that an employer committed a pattern of violations of this
 8          section as to an employee or committed a violation of this section through
            application of a formal or informal employer policy or practice, the employee is
 9
            entitled to the remedies in this section and in RCW 49.58.070.
10
     RCW §49.58.030(1), (2), & (4)(a).
11
            8.5     WEPA also enumerates remedies as follows:
12
            Subject to subsection (2) of this section, an employee may bring a civil action
13
            against an employer for violation of RCW 49.58.020 and 49.58.030 through
14          49.58.050 for actual damages; statutory damages equal to the actual damages or
            five thousand dollars, whichever is greater; interest of one percent per month on
15          all compensation owed; and costs and reasonable attorneys' fees. The court may
            also order reinstatement and injunctive relief. The employee must bring a civil
16          action within three years of the date of the alleged violation of this chapter
17          regardless of whether the employee pursued an administrative complaint. Filing
            a civil action under this chapter shall terminate the director's processing of the
18          complaint under RCW 49.58.030 or 49.58.060. Recovery of any wages and
            interest owed must be calculated from four years from the last violation prior to
19          the date of filing the civil action.
20          An employee alleging a violation of RCW 49.58.030 is entitled to relief only if
21          the court determines that the employer committed a pattern of violations as to
            the employee or committed a violation through application of a formal or
22          informal employer policy or practice.

23   RCW §49.58.070(1) & (2).
24          8.6     Per Ms. Hansen’s factual assertions, Stantec paid Ms. Hansen less than at least
25
     one male counterpart, Mr. Patterson, despite having equal or greater experience and skills.
26
     She also claims she made approximately 25% less than Mr. Patterson. Stantec also employed

     COMPLAINT FOR DAMAGES – 18                                     Stockwell Law Firm PLLC
                                                                 600 Stewart Street Suites 300 & 400
                                                                       Seattle, WA 98101-1257
                                                                            (206) 323-0580
               Case 2:21-cv-01069 Document 1-1 Filed 08/10/21 Page 19 of 26



     at least two males in the Bellevue Transportation group with less responsibility, and a higher
 1

 2   compensation than Ms. Hansen in 2020. Again, it is worth noting, Ms. Hansen has thirty-six-

 3   years of experience. Ms. Hansen was also not equal in title to Mr. Patterson, while both had

 4   the same responsibilities. Ms. Hansen suffered lack of equal pay and title parity because of
 5
     the actions of Stantec.
 6
             8.7      Ms. Hansen believes she was hired at a lower salary than Mr. McPherson in
 7
     their group, but she had more responsibility. Ms. Hansen believes she was hired a little higher
 8
     than Mr. Sehhati, but that his compensation was adjusted months later to elevate him above
 9

10   Ms. Hansen. And after promotion, Ms. Hansen’s salary was approximately 75% of Mr.

11   Patterson’s with identical responsibility and nearly identical sales goals, which neither of
12   them achieved in 2020.
13
             8.8      We believe, based on the above authority and arguments that these are properly
14
     pled claims, for which this Court can grant relief.
15
                       IX.     RETALIATION PER WASHINGTON EQUAL PAY AND
16                                    OPPORTUNITIES ACT
17
             9.1      Plaintiff re-alleges Paragraphs 1.1 through 8.8 and incorporates them herein as
18
     is set forth in full.
19
             9.2      Stantec violated the Washington’s Equal Pay and Opportunities Act (“WEPA”)
20

21   when it hired and maintained Ms. Hansen in an equal position as at least one male, while paying

22   her approximately 25% less than that male with equal responsibilities, and maintaining her with

23   less compensation than two males with less responsibility.
24           9.3      WEPA also makes retaliation on the basis of protected activity under this statute:
25
             An employer may not retaliate, discharge, or otherwise discriminate against an
26           employee because the employee has filed any complaint, or instituted or caused
             to be instituted any proceeding under this chapter, or has testified or is about to

     COMPLAINT FOR DAMAGES – 19                                       Stockwell Law Firm PLLC
                                                                   600 Stewart Street Suites 300 & 400
                                                                         Seattle, WA 98101-1257
                                                                              (206) 323-0580
                Case 2:21-cv-01069 Document 1-1 Filed 08/10/21 Page 20 of 26



              testify in any such proceeding, or because of the exercise by such employee on
 1            behalf of himself or herself or others of any right afforded by this chapter.
 2
     RCW § 49.58.050.
 3
              9.4     It also appears that Ms. Hansen may have been retaliated against in violation of
 4
     this statute for bringing pay disparity to the attention of her superior(s) and HR. To the best
 5

 6   of Ms. Hansen’s knowledge, of her sixty-nine Transportation BCPL peers, only six are

 7   women. Four had titles below a Principal, including Ms. Hansen. Of the sixty-three

 8   Transportation BCPL men, only six have titles below a Principal. The institutional gender
 9
     disparity at Stantec in pay, title, and role is obvious on its face. Deposition testimony, and
10
     written discovery will reveal what the true extent of the gender pay disparity gap is at Stantec.
11
              9.5     We believe, based on the above authority and arguments that these are properly
12
     pled claims, for which this Court can grant relief.
13

14    X.       CONSTRUCTIVE WRONGFUL DISCHARGE IN VIOLATION OF PUBLIC
                                   POLICY
15
              10.1    Plaintiff re-alleges Paragraphs 1.1 through 9.5 and incorporates them herein as
16

17   if set forth in full.

18            10.2    The actions of Stantec constitute the commission of this tort claim. WPI330.52
     reads:
19            Constructive discharge occurs when an employer deliberately creates working
              conditions so intolerable that a reasonable person in the shoes of the employee
20            would feel compelled to [resign] [retire].
21
              To establish constructive discharge,(name of plaintiff)must prove the following:
22
              1. That the defendant deliberately made working conditions intolerable for [him]
23            [her];
24            2. That a reasonable person in [his] [her] position would be forced to [resign]
25            [retire];
              3. That [he] [she] [resigned] [retired] because of the conditions and not for any
26            other reason; and



     COMPLAINT FOR DAMAGES – 20                                       Stockwell Law Firm PLLC
                                                                   600 Stewart Street Suites 300 & 400
                                                                         Seattle, WA 98101-1257
                                                                              (206) 323-0580
              Case 2:21-cv-01069 Document 1-1 Filed 08/10/21 Page 21 of 26



            4. That [he] [she] suffered damage as a result of being forced to [resign] [retire].
 1

 2   WPI330.52Wrongful Termination in Violation of Public Policy—Constructive Discharge—
     Burden of Proof, 6A Wash. Prac., Wash. Pattern Jury Instr. Civ. WPI 330.52 (7th ed.).
 3
     WPI 330.51, which is used when plaintiff claims discharge in violation of one of the four
 4   categories listed in the first paragraph of the instruction, and it states:
 5
            To recover on [his] [her] claim of wrongful termination in violation of public
 6          policy,(name of plaintiff)has the burden of proving that a substantial factor
            motivating the employer to terminate [his] [her] employment was [his] [her]
 7          [refusing to commit an unlawful act] [performing a public duty] [exercising a
            legal right or privilege] [reporting what [he] [she] reasonably believed to be
 8          employer misconduct].
 9
            If you find from your consideration of all of the evidence that(name of
10          plaintiff)has not met this burden, then you must find for the defendant(name of
            employer)[on this claim].
11
            If you find from your consideration of all of the evidence that(name of
12          plaintiff)has met this burden, then you must find for plaintiff(name of
            plaintiff)[on this claim].
13

14   WPI330.51Wrongful Termination in Violation of Public Policy—Burden of Proof, 6A Wash.
     Prac., Wash. Pattern Jury Instr. Civ. WPI 330.51 (7th ed.).
15
            10.3    A plaintiff must prove the elements of what is known as the Perritt Test only
16

17   where the case does not fit into one of four scenarios. Mr. Hansen’s case falls squarely in

18   more than one of the four categories. The four categories can be seen in our Supreme Court’s

19   case law as well as cited here:
20          In Thompson v. St. Regis Paper Co., we adopted the tort of wrongful discharge
21          in *723 violation of public policy as a narrow exception to the at-will doctrine.
            **843 102 Wash.2d 219, 232-33, 685 P.2d 1081 (1984). We held that to prevail
22          on a cause of action, a plaintiff employee must demonstrate that his or her
            “discharge may have been motivated by reasons that contravene a clear mandate
23          of public policy.” Id. at 232, 685 P.2d 1081. Then, “the burden shifts to the
            employer to prove that the dismissal was for reasons other than those alleged by
24          the employee.” Id. at 232-33, 685 P.2d 1081. The tort for wrongful discharge in
25          violation of public policy has generally been limited to four scenarios: “(1)
            where employees are fired for refusing to commit an illegal act; (2) where
26          employees are fired for performing a public duty or obligation, such as serving
            jury duty; (3) where employees are fired for exercising a legal right or privilege,

     COMPLAINT FOR DAMAGES – 21                                      Stockwell Law Firm PLLC
                                                                  600 Stewart Street Suites 300 & 400
                                                                         Seattle, WA 98101-1257
                                                                              (206) 323-0580
              Case 2:21-cv-01069 Document 1-1 Filed 08/10/21 Page 22 of 26



            such as filing workers' compensation claims; and (4) where employees are fired
 1          in retaliation for reporting employer misconduct, i.e., whistle-blowing.”
 2          Gardner v. Loomis Armored, Inc., 128 Wash.2d 931, 936, 913 P.2d 377 (1996)
            (citing Dicomes v. State, 113 Wash.2d 612, 618, 782 P.2d 1002 (1989) ).
 3
     Martin v. Gonzaga Univ., 191 Wn.2d 712, 722–23, 425 P.3d 837, 842–43 (2018).
 4
            The Gonzaga went on to say the following:
 5

 6          However, in Becker and Rose, we clarified that the Perritt framework should not
            be applied to a claim that falls within one of the four categories of wrongful
 7          discharge in *724 violation of a public policy. Becker v. Cmty. Health Sys., Inc.,
            184 Wash.2d 252, 258-59, 359 P.3d 746 (2015) (“When the plaintiffs case does
 8          not fit neatly within one of these scenarios, a more refined analysis may be
            necessary, and the four-factor Perritt analysis may provide helpful guidance. But
 9
            such detailed analysis is unnecessary here.” (footnote and citation omitted) );
10          Rose v. Anderson Hay & Grain Co., 184 Wash.2d 268, 277-78, 287, 358 P.3d
            1139 (2015)
11
     Id. at 191 Wn.2d 712, 723–24, 425 P.3d 837, 843 (2018).
12
            10.4    It is also well established that this tort may be based on either express or
13

14   constructive discharge:

15          A cause of action for wrongful discharge in violation of public policy is a tort
            claim and is subject to a three-year statute of limitations. Danny v. Laidlaw
16          Transit Servs., Inc., 165 Wash.2d 200, 207, 193 P.3d 128 (2008); RCW
            4.16.080(2). The action may be based on “either express or constructive”
17
            discharge. Snyder v. Med. Serv. Corp. of E. Wash., 145 Wash.2d 233, 238, 35
18          P.3d 1158 (2001) (citing Riccobono v. Pierce County, 92 Wash.App. 254, 263,
            966 P.2d 327 (1998)); see also Korslund v. DynCorp Tri–Cities Servs., Inc., 156
19          Wash.2d 168, 177 n. 1, 125 P.3d 119 (2005) (“we find no compelling reason
            why the tort cannot be based on constructive discharge”). To establish
20          constructive discharge, an employee must show that an employer engaged in a
            deliberate act, or a pattern of conduct, that made working conditions so
21
            intolerable that a reasonable person would have felt compelled to resign. Sneed
22          v. Barna, 80 Wash.App. 843, 849–50, 912 P.2d 1035, review denied, 129
            Wash.2d 1023, 919 P.2d 600 (1996). This is an objective standard and an
23          “employee's subjective belief that he had no choice but to resign is irrelevant.”
            Travis v. Tacoma Pub. Sch. Dist., 120 Wash.App. 542, 551, 85 P.3d 959 (2004).
24
     Barnett v. Sequim Valley Ranch, LLC, 174 Wn. App. 475, 485, 302 P.3d 500, 505 (2013).
25

26          10.5    The State of Washington has a clear public policy of protecting workers when

     they complain of discrimination, retaliation, and unequal pay.

     COMPLAINT FOR DAMAGES – 22                                      Stockwell Law Firm PLLC
                                                                  600 Stewart Street Suites 300 & 400
                                                                        Seattle, WA 98101-1257
                                                                             (206) 323-0580
              Case 2:21-cv-01069 Document 1-1 Filed 08/10/21 Page 23 of 26



            10.6    Here, Plaintiff must prove that a substantial factor motivating the employer to
 1

 2   terminate her employment was her exercising her legal right or privilege to be free from

 3   discrimination, retaliation, hostile work environment, and unequal pay, and for her reporting

 4   what she reasonably believed to be employer misconduct related to these things.
 5
            10.7    The substantial factor element is established by the fact that Ms. Hansen
 6
     repeatedly informed her superiors of a hostile environment. She informed numerous people
 7
     over an extended period of time about this hostile environment.
 8
            10.8    Ms. Hansen had several conversations with Mr. Patterson about Mr. Sehhati
 9

10   and Mr. Patterson being very dismissive toward several women who reported to Ms. Hansen.

11   Ms. Hansen notified Mr. Norris that Mr. Patterson was not supportive of the women in their
12   group. Mr. Patterson told Ms. Hansen that Mr. Sehhati raising his voice at her was a
13
     miscommunication. In January 7, 2020, Ms. Hansen asked Eunice in HR what the status of
14
     her complaint that Mr. Norris had elevated in November 2019 was, and was told the
15
     investigation had not started. After the investigation was finally complete, the Hostile Work
16

17   Environment continued. Ms. Hansen continued to complain of this behavior. Ms. Hansen

18   was promoted to the same title and responsibilities as Mr. Patterson, with no salary increase,

19   while Mr. Patterson made approximately 25% more than her. In September 2020, Ms.
20   Hansen again complained to Ms. Moschetti, and told her she wanted separation from Mr.
21
     Patterson, but nearly a month later, Ms. Moschetti had provided no options to Ms. Hansen.
22
     There was not even any recognition of this separation issue during Ms. Hansen’s performance
23
     review with Ms. Moschetti on December 8, 2020. Stantec never adequately dealt with any of
24

25   Ms. Hansen’s complaints, which in addition to the totality of her experiences at Stantec,

26   resulted in her constructive termination.



     COMPLAINT FOR DAMAGES – 23                                     Stockwell Law Firm PLLC
                                                                 600 Stewart Street Suites 300 & 400
                                                                       Seattle, WA 98101-1257
                                                                            (206) 323-0580
                Case 2:21-cv-01069 Document 1-1 Filed 08/10/21 Page 24 of 26



               10.9   It seems clear that Stantec never had any intention of dealing with the hostile
 1

 2   work environment created by Mr. Patterson and others at Stantec. Nor does it appear that it

 3   ever intended to adequately analyze or rectify Ms. Hansen’s pay parity issue. It is also clear

 4   that these situations and circumstances are substantial factors in Ms. Hansen’s ultimate
 5
     constructive termination, i.e., they are substantial factors motivating Stantec’s decision to
 6
     constructively terminate her.
 7
               10.10 We believe, based on the above authority and arguments that this is a properly
 8
     pled claim, for which this Court can grant relief.
 9

10                                   XI.     EQUITABLE REMEDIES

11             11.1   Plaintiff has no complete remedy at law for the damages she has suffered and
12   continues to suffer as the result of Stantec’s actions, and requests equitable relief including,
13
     but not limited to, injunctions, support in her unemployment claim, back pay, and front pay.
14
                                      XII.   PRAYER FOR RELIEF
15
               WHEREFORE, Plaintiff prays that this Court grant the following relief:
16

17             A.     Declare that the Defendant’s acts are violations of the alleged causes of action

18   herein;

19             B.     Permanently enjoin the Defendant from engaging in the acts described herein;
20             C.     Order Defendant to support Ms. Hansen’s unemployment claim.
21
               D.     Award Plaintiff’s attorney costs and fees, as well as economic and non-
22
     economic, compensatory, and emotional distress/general damages, and/or any other damages
23
     allowable under the causes of action alleged herein;
24

25             E.     Award Plaintiff prejudgment interest at the rate of 12% per annum, allowable

26   under RCW § 19.52.020(1);



     COMPLAINT FOR DAMAGES – 24                                       Stockwell Law Firm PLLC
                                                                   600 Stewart Street Suites 300 & 400
                                                                         Seattle, WA 98101-1257
                                                                              (206) 323-0580
            Case 2:21-cv-01069 Document 1-1 Filed 08/10/21 Page 25 of 26



           F.    Provide any other relief that the Court determines is just and equitable.
 1

 2

 3         DATED this 9th day of August 2021.

 4

 5

 6
                                                                          Respectfully Submitted,
 7

 8

 9

10

11
                                                              By________________________
12
                                                                  Christopher J. Stockwell, Esq.
13                                                                         Attorney for Plaintiff
                                                                                 WSBA # 50001
14                                                                   Stockwell Law Firm PLLC
                                                                               600 Stewart Street
15                                                                              Suites 300 & 400
                                                                        Seattle, WA 98101-1257
16
                                                                         Direct: (253) 459-4818
17                                                                       Office: (206) 323-0580
                                                            Email: chris@stockwelllawfirm.com
18

19

20

21

22

23

24

25

26



     COMPLAINT FOR DAMAGES – 25                                  Stockwell Law Firm PLLC
                                                              600 Stewart Street Suites 300 & 400
                                                                    Seattle, WA 98101-1257
                                                                         (206) 323-0580
       Case 2:21-cv-01069 Document 1-1 Filed 08/10/21 Page 26 of 26




         SUPERIOR COURT OF THE STATE OF WASHINGTON IN AND FOR
                         THE COUNTY OF KING

HANSEN

vs.                                             Case No.: 21-2-09847-5 SEA

STANTEC CONSULTING                              CERTIFICATE OF E-SERVICE
SERVICES INC
                                                               (AFSRS)




I, Christopher Stockwell, certify that I initiated electronic service of the following
document(s) on the parties listed below who have consented to accept electronic service
via the King County eFiling Application. Service was initiated on August 09, 2021 at
06:03:38 PM.
Document(s):
 1. AMENDED COMPLAINT
Parties:
 1. Christopher Stockwell, Attorney for Petitioner/Plaintiff
      email: chris@stockwelllawfirm.com
Executed this 9th day of August, 2021.
                                             s/ Christopher Stockwell
                                             WSBA #: 50001
                                             600 Stewart Street
                                             300 & 400
                                             Seattle, WA 98101
                                             (253) 459-4818
                                             chris@stockwelllawfirm.com




CERTIFICATE OF E-SERVICE - 1
